OPINION — AG — ** SCHOOLS — MILLAGE ELECTION — EXPENDITURE ** A BOARD OF EDUCATION OF A LOCAL SCHOOL DISTRICT 'MAY' EXPEND FUNDS TO PROVIDE INFORMATIONAL MATERIAL CONCERNING SCHOOL BOND ELECTIONS TO THE ELECTORS OF THE DISTRICT. THE MEDIUM BY WHICH THE BOARD PROVIDES THE MATERIAL IS LEFT TO THE SCHOOL BOARD'S DISCRETION. (TELEVISION, NEWSPAPERS, PUBLICATIONS, ELECTRONIC MEDIUM, PUBLIC FUNDS, BONDED INDEBTEDNESS, SCHOOL BOND ELECTION, DATA INFORMATION) CITE: 70 O.S. 5-117 [70-5-117] (KAY HARLEY JACOBS)